Award reversed and matter remitted to the State Industrial Board, with costs to the appellants against the said Board to abide the event, on the ground that the claimant did not request medical treatment of the employer, and there is no legal evidence that the employer, or its superintendent or foreman, having knowledge of the injury requiring such treatment neglected to provide the same. * All concur.

See Workmen’s Compensation Law, § 13, as amd. by Laws of 1918, chap. 634. Now Consol. Laws, chap. 67 (Laws of 1922, chap. 615), § 13.— [Rep.